Exhibit 10.65

Letter of Credit Commitment Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dan Gu, Sung Nam City, Kyunggi Province
Mr. Byung Hyun Lee, CEO

Lender:   Hana Bank

Limit: $7,000,000 USD

Purpose of the Loan: At Sight Letter of Credit

This Letter of Credit Commitment Agreement dated November 15, 2001, is made and
executed between DVS Korea Co., Ltd.("Borrower") and Hana Bank ("Lender") on the
following terms and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Term

This Agreement shall be effective as of November 15, 2001, and shall continue in
full force and effect until November 16, 2002.

Interest Rate

The interest rate on this Agreement is subject to change from time to time based
on the Lender's Prime Interest Rate. The annual interest rate for this Agreement
is computed on a 365 day basis; that is, by applying the ratio of the annual
interest rate over a year of 365 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding.

Description Collateral

Installment Savings Deposit of 1,200,000,000 Korean Won covering all the credit
provided by Lender.

In addition, Borrower shall provide to Lender a blank draft. Lender may submit
to the Borrower's bank upon which the draft was drawn for full payment of unpaid
principal and accrued interest when Borrower fails to make payment in accordance
with the terms of this Agreement.

Furthermore, Borrower grant Lender a security interest in all property at any
time shipped under, or pursuant to, or in connection with the Letter of Credit
or anyway related thereto, or to the drafts drawn thereunder, whether or not
Borrower receives the documents covering such property or release the same to
Lender on trust receipt and also in and to all shipping documents, warehouse
receipts, policies or certificates of insurance and other documents or liability
to Borrower at any time existing under or with reference to the Letter of Credit
of this agreement .

 

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Payment

Borrower shall pay the outstanding principal plus all accrued interest of each
payment made by Lender to beneficiary bank(s) designated by Borrower on behalf
of Borrower with the terms prescribed on the Application for Commercial Letter
of Credit or other trade related documents. However, Lender has the sole right
to extend the terms if necessary.

As to drafts or acceptances under or purporting to be under the Letter of
Credit, which are payable in foreign currency, Borrower may pay Lender in Korean
Won at the current rate of exchange in Korea for cable transfer to the place of
payment in the currency of the draft.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.

Fees

Borrower shall pay Lender, on demand, commission and all charges and expenses
paid or incurred, earned by Lender in connection wherewith, and interest where
chargeable.

 

Change in Terms Agreement

Hana Bank has made a Letter of Credit Commitment Agreement dated November 15,
2001, in the original amount of seven million US dollars ($7,000,0000 USD).

Date of Agreement

:



November 18, 2002

Description of changes in Terms

Maturity date is changed from November 16, 2002 to May 16, 2003.




--------------------------------------------------------------------------------


